Title: Orders, 23 June 1756
From: Washington, George
To: 



Nobleness.
Winchester—Wednesday, June 23d 1756

A Regimental Court martial to sit immediately for trial of the prisoners, confined on suspicion of desertion.
If the Surgeon thinks corporal Wilson is yet able to bear the rest of his punishment, he is to receive it this Evening at Retreat Beating. The prisoners march to beat every morning at daybreak, instead of the Revillé: and the Workmen are immediately to repair to the Fort, where the rolls must be called, to see they are all present, and then set to work.
Captain Peachy is to have all the Soldiers, workmen, divided into messes; each mess to consist of twenty—and one man of a mess to be left every day to cook for the rest—They are to Breakfast and Dine, at the same time that the militia now at work on the fort, do. The Officers who marched up the Draughts, will receive money to-day, by applying for it, to pay their Detachments. After this payment, the workmen must all be included in one roll; and Captain Peachy will draw pay regularly for them—Captain George Mercers company is to parade before Colonel Washington’s door, half an hour before retreat-beating this Evening.
